Citation Nr: 0530472	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the veteran's low back strain for the period prior to 
September 26, 2003.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's low back strain for the period 
between September 26, 2003, and August 25, 2004.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's low back strain for the period on 
and after August 26, 2004.  

4.  Entitlement to an effective date prior to August 26, 
2004, for the award of a total rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from October 1989 to October 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied a 
compensable evaluation for the veteran's low back strain.  In 
May 2001, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  The 
hearing transcript can be reasonably construed as a notice of 
disagreement (NOD) with the April 2001 rating decision.  

In January 2004, the RO increased the evaluation for the 
veteran's low back strain from noncompensable to 10 percent 
and effectuated the award as of September 26, 2003.  In July 
2004, the Board, in pertinent part, noted the veteran's May 
2001 NOD and remanded the issue of the veteran's entitlement 
to an increased evaluation for her low back strain to the RO 
so that a SOC addressing that issue could be issued to the 
veteran and her accredited representative.  

In February 2005, the VA, in pertinent part, increased the 
evaluation for the veteran's low back strain from 10 to 20 
percent; granted a total rating for compensation purposes 
based on individual unemployability; and effectuated the 
awards as of August 26, 2004.  In February 2005, the VA 
issued a supplemental statement of the case (SSOC) to the 
veteran and her accredited representative which addressed the 
issue of the veteran's entitlement to an increased evaluation 
for her low back strain.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on her part.  


REMAND

In its July 2004 remand instructions, the Board directed the 
RO to issue a SOC to the veteran and her accredited 
representative which addressed the veteran's entitlement to 
an increased evaluation for her low back strain in accordance 
with the United States Court of Appeals for Veterans Claims' 
(Court) decision in Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  The RO was specifically instructed to inform 
the veteran of the need to file a timely substantive appeal 
if she wished to perfect her appeal.  The RO issued a SSOC 
rather than a SOC to the veteran and her accredited 
representative and failed to inform the veteran that she 
needed to file a timely substantive appeal in order to 
perfect her appeal.  The veteran did not subsequently submit 
a timely substantive appeal.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The accredited representative has submitted a timely NOD with 
the effective date assigned for the award of a total rating 
for compensation purposes based on individual 
unemployability.  The RO has not issued a SOC to the veteran 
and her accredited representative which addresses that issue.  
The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  
Issue a SOC to the veteran and her 
accredited representative which addresses 
the issues of the veteran's entitlement 
to a compensable evaluation for her low 
back strain for the period prior to 
September 26, 2003; an evaluation in 
excess of 10 percent for her low back 
strain for the period between September 
26, 2003, and August 25, 2004; an 
evaluation in excess of 20 percent for 
her low back strain for the period on and 
after August 26, 2004; and an effective 
date prior to August 26, 2004, for the 
award of a total rating for compensation 
purposes based on individual 
unemployability.  The veteran and her 
accredited representative should be given 
the opportunity to respond to the SOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

